       Case 20-60836                 Doc 12          Filed 09/03/20 Entered 09/04/20 00:55:41                       Desc Imaged
                                                    Certificate of Notice Page 1 of 4


Information to identify the case:
Debtor 1
                       Amanda Patrice Baldwin                                      Social Security number or ITIN   xxx−xx−0764
                                                                                   EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                       First Name     Middle Name     Last Name
(Spouse, if filing)                                                                EIN _ _−_ _ _ _ _ _ _

United States Bankruptcy Court       Western District of Virginia

Case number:          20−60836

Order of Discharge                                                                                                                12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

             Amanda Patrice Baldwin


             9/1/20                                                        By the court: Rebecca B. Connelly
                                                                                         United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.

However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                             Order of Discharge                                     page 1
    Case 20-60836         Doc 12     Filed 09/03/20 Entered 09/04/20 00:55:41           Desc Imaged
                                    Certificate of Notice Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
        Case 20-60836       Doc 12     Filed 09/03/20 Entered 09/04/20 00:55:41             Desc Imaged
                                      Certificate of Notice Page 3 of 4

                                      United States Bankruptcy Court
                                      Western District of Virginia
In re:                                                                                  Case No. 20-60836-rbc
Amanda Patrice Baldwin                                                                  Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0423-6           User: admin                  Page 1 of 2                   Date Rcvd: Sep 01, 2020
                               Form ID: 318                 Total Noticed: 38


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 03, 2020.
db             +Amanda Patrice Baldwin,     PO Box 164,    Farmville, VA 23901-0164
4911273        +Angela Ward,    630 South Main Street,     Farmville, VA 23901-2140
4911274        +Ashton Square,    603 Westover Hills,     Richmond, VA 23225-4520
4911275        +Brentwood South Association LC,     149S. Barrington Ave,    Los Angeles, CA 90049-3310
4911277        +Centra Health,    2301 Langhorne Road,     Lynchburg, VA 24501-1546
4911278        +Centra Medical Group,    2010 Atherholt Road,     Lynchburg, VA 24501-1106
4911279        +Century Link,    555 Lake Border Dr #102-1037,     Apopka, FL 32703-5815
4911282        +Convergent,    PO Box 1022,    Wixom, MI 48393-1022
4911284        +Diversified Collection,     PO Box 9056,    Pleasanton, CA 94566-9056
4911285        +Dodson Pest Control,    PO Box 10249,     Lynchburg, VA 24506-0249
4911286        +FedLoan Servicing,    Attn: Bankruptcy,     PO Box 69184,   Harrisburg, PA 17106-9184
4911289       #+Grace Care LLC,    PO Box 1570,    Prince Frederick, MD 20678-1570
4911290        +Henrico Area Mental Health,     10299 Woodman Rd,    Glen Allen, VA 23060-4419
4911293        +KLS Financial Services INC,     PO Box 565,    Morrisville, NC 27560-0565
4911298         Ortho Pros Express,    PO Box 602468,     Charlotte, NC 28260-2468
4911299        +Ortho Virginia,    2405 Atherholt Road,     Lynchburg, VA 24501-2184
4911300        +Prince Edward County Treasurer,     PO Box 522,    Farmville, VA 23901-0522
4911304       ++TOWN OF FARMVILLE,    PO DRAWER 368,     FARMVILLE VA 23901-0368
               (address filed with court: Town of Farmville,       Drawer 368,    Farmville, VA 23901)
4911306         Virginia Credit Union,    P. O. Box 11469,     Lynchburg, VA 24506-1469
4911307        +Weinstein Management Company Inc,     603 Westover Hills Blvd,     Richmond, VA 23225-4520

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
4911271        +EDI: AFNIRECOVERY.COM Sep 02 2020 03:33:00       Afni, Inc,    PO Box 3427,
                 Bloomington, IL 61702-3427
4911272        +EDI: GMACFS.COM Sep 02 2020 03:33:00      Ally Financial,     Attn: Bankruptcy,    PO Box 380901,
                 Bloomington, MN 55438-0901
4911280        +E-mail/Text: bdsupport@creditmanagementcompany.com Sep 01 2020 23:40:39         CMC,   PO Box 16346,
                 Pittsburgh, PA 15242-0346
4911276        +E-mail/Text: bankruptcy@cavps.com Sep 01 2020 23:40:37        Cavalry SPV,    PO Box 520,
                 Valhalla, NY 10595-0520
4911281        +EDI: COMCASTCBLCENT Sep 02 2020 03:33:00      Comcast Cable,     PO Box 3006,
                 Southeastern, PA 19398-3006
4911283        +EDI: ESSL.COM Sep 02 2020 03:33:00      Dish Network,    9601 S. Meridian Blvd.,
                 Englewood, CO 80112-5905
4911287        +EDI: BLUESTEM Sep 02 2020 03:33:00      Fingerhut,    Attn: Bankruptcy,     PO Box 1250,
                 Saint Cloud, MN 56395-1250
4911288        +EDI: BLUESTEM Sep 02 2020 03:33:00      Fingerhut,    6250 Ridgewood Road,
                 Saint Cloud, MN 56303-0820
4911291        +EDI: IRS.COM Sep 02 2020 03:33:00      Internal Revenue Service***,      P O Box 7346,
                 Philadelphia, PA 19101-7346
4911292        +EDI: CBSMASON Sep 02 2020 03:33:00      K. Jordan,    PO Box 2809,    Monroe, WI 53566-8009
4911294        +EDI: CBSMASON Sep 02 2020 03:33:00      Mason Easy Pay,     PO Box 2808,    Monroe, WI 53566-8008
4911295        +EDI: CBSMASON Sep 02 2020 03:33:00      Masseys,    128 W. River Street,
                 Chippewa Falls, WI 54729-2356
4911296         EDI: MID8.COM Sep 02 2020 03:33:00      Midland Credit Management,     PO Box 939019,
                 San Diego, CA 92193-9019
4911297         EDI: MID8.COM Sep 02 2020 03:33:00      Midland Funding LLC,     PO Box 939019,
                 San Diego, CA 92193-9019
4911301         E-mail/Text: bankruptcy@schewel.com Sep 01 2020 23:40:56        Schewel Furniture,
                 105 Meriwood Farm Rd,    Farmville, VA 23901
4911302        +EDI: SWCR.COM Sep 02 2020 03:33:00      Southwest Credit,     5910 West Plano PKWY Suite 100,
                 Plano, TX 75093-2202
4911303        +EDI: CBSMASON Sep 02 2020 03:33:00      Stoneberry,    1251 1st Ave.,
                 Chippewa Falls, WI 54729-1691
4911305        +E-mail/Text: bkr@taxva.com Sep 01 2020 23:40:48       Va Department Of Taxation*,
                 Taxing Authority Consulting Services, PC,    P O Box 2156,     Richmond, VA 23218-2156
                                                                                                TOTAL: 18

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                          TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.
          Case 20-60836            Doc 12       Filed 09/03/20 Entered 09/04/20 00:55:41                         Desc Imaged
                                               Certificate of Notice Page 4 of 4



District/off: 0423-6                  User: admin                        Page 2 of 2                          Date Rcvd: Sep 01, 2020
                                      Form ID: 318                       Total Noticed: 38


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 03, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 1, 2020 at the address(es) listed below:
              David E. Wright   on behalf of Debtor Amanda Patrice Baldwin ecf@coxlawgroup.com,
               clgecf@gmail.com
              Heidi B. Shafer   on behalf of Debtor Amanda Patrice Baldwin ecf@coxlawgroup.com,
               clgecf@gmail.com
              Steven L Higgs(443448)   trustee@higgslawfirm.com,admin@higgslawfirm.com, VA48@ecfcbis.com
              USTrustee   USTPRegion04.RN.ECF@usdoj.gov
                                                                                            TOTAL: 4
